            Case 5:18-cv-01178-CDJ Document 16 Filed 05/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RANDALL DIETER,                               :
    Plaintiff,                                :
                                              :                CIVIL ACTION
       v.                                     :                NO. 18-1178
                                              :
ANDREW SAUL,                                  :
Commissioner of the                           :
Social Security Administration,               :
       Defendant.                             :

                                         ORDER

       AND NOW, this 11th day of May, 2020, after review of the Report and Recommendation

(ECF No. 15) of Carol Sandra Moore Wells, United States Magistrate Judge, it is hereby

ORDERED as follows:

       1. The Report and Recommendation (ECF No. 15) is APPROVED and ADOPTED; and

       2. Plaintiff’s Request for Review (ECF No. 11) is DENIED.



                                                        BY THE COURT:



                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II J.
